UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07567 STATE STREET NAVIGATOR SECURITIES LENDING TRUST (Exact name of registrant as specified in charter) One Lincoln Street, 4th Floor Boston, Massachusetts 02111 (Address of principal executive offices) David James, Vice President and Counsel State Street Bank and Trust Company 4 Copley Place, 5th Floor Boston, Massachusetts 02116 (Name and address of agent for service) Registrant’s telephone number, including area code: (617) 662-1742 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record State Street Navigator Securities Lending Prime Portfolio State Street Navigator Securities Lending Prime Portfolio (the “Prime Portfolio”) did not hold any securities with respect to which the Prime Portfolio was entitled to vote during the reporting period. State Street Navigator Securities Lending TIAA-CREF Short Term Lending Portfolio State Street Navigator Securities Lending TIAA-CREF Short Term Lending Portfolio (the “TIAA-CREF Portfolio”) did not hold any securities with respect to which the TIAA-CREF Portfolio was entitled to vote during the reporting period. State Street Navigator Securities Lending MET Portfolio State Street Navigator Securities Lending MET Portfolio (the “MET Portfolio”) did not hold any securities with respect to which the MET Portfolio was entitled to vote during the reporting period. The following Portfolios have not commenced operations: State Street Navigator Securities Lending Government Portfolio State Street Navigator Securities Lending Short-Term Bond Portfolio SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. STATE STREET NAVIGATOR SECURITIES LENDING TRUST By: /s/ Ellen M. Needham Ellen M. Needham President August 20, 2014
